UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1215



SOULEYMANE BANDELE BELLO,

                                                           Petitioner,

          versus


JOHN D. ASHCROFT,    Attorney    General   of   the
United States,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-478-496)


Submitted:   November 19, 2004             Decided:   December 3, 2004


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brian E. Mezger, LAW OFFICE OF BRIAN E. MEZGER, Bethesda, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General,
Alison M. Igoe, Senior Litigation Counsel, Alison R. Drucker,
Senior Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Souleymane Bandele Bello, a native and citizen of Niger,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)    dismissing    his    appeal   from   the    immigration

judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture.

           In his petition for review, Bello challenges the Board’s

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Bello fails to show that the evidence compels a

contrary result.      Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Bello’s request for

withholding   of   removal.     “Because      the    burden   of    proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).      Because Bello fails to show that he




                                    - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

          We   also   uphold   the    denial    of   Bello’s     request   for

protection under the Convention Against Torture.               To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).            We find

that Bello fails to make the requisite showing.

          Accordingly,    we   deny    the    petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -